DETAILED ACTION
Claim Objections
Claims 1 and 14 is objected to because of the following informalities:  in claim 1, line 5, the term --an-- should precede “outer”.  Appropriate correction is required.  In claim 1, line 10 the term --are-- should precede “capable”.  In claim 1, lines 14 and 15, “the said” is redundant.  In claim 14, line 1, “2” should be --12--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1, line 5, the language “approximately surrounding” is indefinite it is not clear how an outer cover can approximately surround a tool. 
Claim 1, line 13, the language “one end” is unclear, “end frames” are set forth in line 3 and in line 13 the limitation should be --one end frame--.
Claim 2, line 3, the language “of any tubing anywhere” is indefinite, Examiner suggests amending to --tubing--.

Claim 12 recites the limitation "the operative parts" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14, line 14 language “proximate at least one end” is indefinite, the housing has not been claimed as having ends.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Claim 1, line 13 and claim 12, line 14 set forth adjuster means which are described as an adjuster ring which is pulled along a longitudinal axis of the device.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The prior art of record does not disclose a tubing straightener comprising a housing with end frames, a series of brackets retaining the end frames to an outer cover of the housing; a series of roller mounts shiftably connected to the brackets, each roller mount holding a series of rollers, which along with the roller mounts are constructed to radially shift within the tool during its adjustment for biasing the rollers onto the tubing during tube straightening and an adjuster means comprising an adjuster ring provided proximate one end frame of the tool, a series of adjuster extensions integral with the adjuster means, and said adjuster extensions slidingly attached to said brackets and biasing against the roller mounts to urge said series of rollers against the tubing, when said adjuster means and their adjuster extensions are shifted longitudinally 
Claim 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The prior art of record does not disclose a tubing straightener comprising a housing having ends which provides support for handheld operation and having a longitudinal central axis for tube straightening, a series of roller mounts shiftably connected within the housing, each roller mount securing at least a pair of rollers rotatably thereto, and each roller mount and their rollers capable of radially shifting towards and away from the central axis of said housing when adjusted for holding different sized tubing in preparation for the straightening process; and an adjuster means comprising an adjuster ring provided at least at one end of the housing, the adjuster means having a series of adjuster extensions integral with the adjuster means, the adjuster extensions slidably attached to the housing and bearing against the roller mounts to urge the series of rollers against the tubing as the adjuster means and its adjuster extensions are shifted longitudinally within the housing in preparation for its usage in straightening different sized tubing during its usage. Claims 13 and 14 would be allowable as they depend from allowable claim 12.
The prior art to Lin (EP 3272436) discloses a tubing straightener having plural sets of straightening rollers (112) within a housing cover (12) to form a passage (13) but does not afford the adjustability for different sized wire by adjuster means having adjuster extensions as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525.  The examiner can normally be reached on M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/EDWARD T TOLAN/Primary Examiner, Art Unit 3725